Citation Nr: 1753628	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a peripheral nervous system disorder, to include polyneuropathy.

2.  Entitlement to service connection for a disability manifested by fatigue, to include obstructive sleep apnea.

3.  Entitlement to an initial compensable rating for atopic dermatitis prior to June 21, 2011 and in excess of 10 percent thereafter.   



REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1979 to September 1992, with service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

An October 2015 rating decision increased the rating assigned to atopic dermatitis to 10 percent, effective June 21, 2011.  As this was not a full grant of the benefit sought on appeal, the issue remains in appellate status.

The Board remanded the appeal in August 2016 to afford the Veteran a hearing, and the Veteran testified before the undersigned in March 2017.

The Board has recharacterized the Veteran's service connected claims as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Service connection for a peripheral nervous system disorder, then characterized as Guillain-Barre syndrome, was previously denied in a January 2003 rating decision.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.  Accordingly, that decision became final, and new and material evidence would be required to reopen this claim.  However, the Veteran asserts his claim should be considered under the provisions of 38 C.F.R. 
§ 3.317, as either an undiagnosed illness and/or a medically unexplained chronic multisymptom illness.  See July 2011 statement in support of claim.  Notably, VA amended its regulations in 2010 to clarify that a broad array of unspecified conditions could be medically unexplained chronic multisystem illnesses.  See 75 Fed. Reg. 61,995-97 (Oct. 7, 2010).  In light of the changes to the pertinent regulations since the otherwise final January 2003 rating decision, the Board will review this service connection claim on a de novo basis.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Regarding the Veteran's peripheral nervous system disorder, the Veteran has testified that he received treatment of this condition from St. Michael's Hospital starting from 1994-1995.  See Board Hearing Transcript (Tr.) at 5-6.  However, the only treatment notes of record from that facility are dated from 2000.  On remand, updated private and VA treatment records should be secured.

Moreover, the medical opinions obtained in this case are inadequate.  In March 2012, per the request of a nurse practitioner conducting a VA examination of the Veteran, a neurologist performed an EMG study and determined that the Veteran's presentation was indicative of a chronic sensory motor polyneuropathy.  The neurologist indicated that Hepatitis C can be associated with neuromuscular conditions, and that such a relationship is "a possibility by association but cannot be proven as causation based on this study alone."  The examining nurse practitioner then stated that "there is clinical evidence to support Hep[atitis] C as a cause of neuropathy."  In April 2015, a VA physician reviewed the March 2012 EMG and again determined Hepatitis C was the cause of the Veteran's polyneuropathy, thereby excluding the possibility of the disability being the result of environmental exposures.  It is unclear how the examining nurse practitioner and physician reached this conclusion, given the neurologist's findings.  Thus, on remand, an addendum opinion from a neurologist (and additional testing, if necessary) is required.

With respect to service connection for a fatigue disorder, the April 2015 VA examiner diagnosed the Veteran with obstructive sleep apnea, but found it was not secondary to exposures to environmental hazards in service.  No rationale for this conclusion was provided, nor was any opinion provided as to whether the Veteran's disability was otherwise related to service, considering the Veteran's reports of sleep issues during service.  Moreover, regarding diagnosed insomnia, the March 2012 examiner did not address the Veteran's reports of in service sleep problems or in-service environmental exposures, and also indicated that it was "unclear" if the Veteran's insomnia was due to his peripheral nervous system disorder.  Accordingly, an addendum opinion is needed.

Regarding the Veteran's atopic dermatitis, the Veteran reports that he often has five or six flare-ups of this condition per year, severe enough to require a trip to the emergency room.  The flare-ups can last weeks or months.  See Board Hearing Tr. at 14.  He reports that during the flare-up, his skin looks like it has the measles and the rash spreads all over his body- his arms, back, legs, and feet.  Id. at 12.  The April 2015 examination was not completed during a period of flare-up.  As such, a new VA examination during such flare-ups, to the extent feasible, is requested.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (where there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than in inactive, phase).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records, including any records from St. Michael's hospital dated from 1994-95.   If any records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159 (e).

3.  Then return the claims file to the March 2012 neurologist (or other neurologist, if unavailable), for preparation of an addendum opinion.  No additional examination or testing is needed, unless the reviewing neurologist determines otherwise.  The examiner is asked to address the following:

(a)  Provide a diagnosis for any and all disabilities related to the Veteran's neurological complaints.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.  Please support your conclusion with rationale.

(d) Is it at least as likely as not (50 percent or greater probability) that any diagnosed disability had its onset during the Veteran's service or is otherwise causally related to any event or circumstance of his service?  Please support your conclusion with rationale.

(e) If and only if any neurological disability is attributed to service in light of the questions detailed above, please also opine as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's diagnosed insomnia is (1) proximately due to or (2) aggravated (permanently worsened) by such disability.  Please support your conclusion with rationale.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.  Merely saying he or she cannot respond will not suffice.

4.  Then obtain an addendum opinion addressing the etiology of the Veteran's sleep disabilities.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner is asked to review the pertinent evidence, including the lay statements regarding onset of symptomatology and medication prescribed and treatment offered for the symptomatology.  Then, the examiner is asked to address each of the following questions: 

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea had its onset during service or is otherwise related to service, to include as a result of conceded environmental exposures in Southwest Asia?  In addressing this question, the examiner should consider the January 1982 notation of drowsiness in the Veteran's service treatment records and his reports of sleep problems in service, particularly in his Board hearing testimony.  

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's insomnia had its onset during service or is otherwise related to service, to include as a result of conceded environmental exposures in Southwest Asia?  In addressing this question, the examiner should consider the January 1982 notation of drowsiness in the Veteran's service treatment records and his reports of sleep problems in service, particularly in his Board hearing testimony.  

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.  Merely saying he or she cannot respond will not suffice.

5.  Then, schedule the Veteran for a VA examination to determine the current severity of his atopic dermatitis.  To the extent possible, the Veteran should be scheduled for a dermatological examination during an active period of flare of his dermatitis.  The claims file and a copy of this Remand must be made available to the examiner for review in conjunction with the examination of the Veteran.  All findings should be reported in detail.  If the examination is conducted during a non-active stage of the Veteran's atopic dermatitis, the examiner is requested to estimate the portion of the Veteran's body affected by his atopic dermatitis during an active stage, based on the examination, to include the Veteran's reports.

6.  After completing the above development, and any additional development that may be warranted, readjudicate the issues on appeal.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).

